PER CURIAM:
Gwendolyn Spivey, appointed counsel for Zemin Lin, has filed a motion to withdraw on appeal, supported by a brief pre*62pared pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals that counsel’s assessment of the relative merit of the appeal is correct. Because independent examination of the entire record reveals no arguable issues of merit, counsel’s motion to withdraw is GRANTED, and Lin’s conviction and sentence are AFFIRMED.